t c memo united_states tax_court dieter stussy petitioner v commissioner of internal revenue respondent docket no filed date dieter stussy pro_se daniel m whitley for respondent memorandum findings_of_fact and opinion laro judge dieter stussy petitioned the court to redetermine respondent's determinations concerning his through taxable years respondent determined the following income_tax deficiencies and penalties for those years year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number the primary issue we must decide is whether petitioner is entitled to the charitable_contribution carryovers that he reported for the subject years we hold he is not we also decide whether petitioner is liable for the penalties determined by respondent under sec_6662 we hold he is not unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in los angeles california when he petitioned the court he filed and federal_income_tax returns and a amended_return his amended_return return and petitioner submitted some documents with his brief that he claims were omitted from the stipulated exhibits we have not relied on these documents see 12_bta_798 see also saunders v commissioner tcmemo_1992_361 and the cases cited therein return showed charitable_contribution carryover deductions of dollar_figure dollar_figure and dollar_figure respectively and contained schedules detailing these deductions respondent disallowed these deductions determining that they did not reflect contributions paid_by petitioner respondent reflected that determination in a notice_of_deficiency issued to petitioner on date petitioner is the only child of jan stussy mr stussy on date mr stussy transferred his residence the residence in los angeles california to the stussy family_trust the trust the trust was a grantor_trust of which mr stussy was the trustor and trustee and its assets included mr stussy's paintings drawings photographs and books on art collectively the artwork the trust document provided that upon mr stussy's death the artwork would pass to a stated foundation in new york new york and that the residue would pass to petitioner mr stussy amended the trust twice once on date and a second time on date he amended the trust the first time to provide that the artwork and certain pension benefits would pass at his death to a charitable_organization named the jan stussy foundation the foundation contemporaneously with this amendment mr stussy signed a license under which he gave the foundation the exclusive right to use four unconnected rooms collectively the rooms in the residence for as long as the foundation desired mr stussy amended the trust the second time to provide that certain investments as well as the pension benefits and the artwork would pass to the foundation upon his death and to name this provision charitable gift mr stussy died on date until that time he resided at the residence and was the only person entitled to receive distributions of income or principal from the trust petitioner inherited the residence upon mr stussy's death mr stussy's estate filed mr stussy's federal_income_tax return including an amendment thereto collectively the return the return claimed a charitable_contribution of dollar_figure based on the transfer of the rooms to the foundation this contribution is the subject of the carryovers at issue herein opinion respondent determined that petitioner may not deduct the amounts that he reported as charitable_contribution carryovers respondent argues primarily that mr stussy if anyone was entitled to a charitable_contribution_deduction for the transfer of the rooms to the foundation and that any unused carryover that remained at his death expired upon his death petitioner argues that the unused charitable_contribution at the time of mr stussy's death passed to petitioner because the trust although a grantor_trust upon formation changed into a split-interest trust upon its first amendment petitioner contends that the trust was a split-interest trust at the time of the contribution which in turn according to his argument means that the tax_benefit of the trust's charitable_contribution passed through to him we agree with respondent deductions are a matter of legislative grace 503_us_79 and petitioner must establish his entitlement to deduct the charitable_contributions at issue herein rule a 292_us_435 although sec_170 generally allows a taxpayer to deduct charitable_contributions such an allowance is subject_to certain limitations one of these limitations is that the taxpayer must have made the contribution 66_tc_308 see manning v commissioner tcmemo_1993_127 see also wilson v commissioner a memorandum opinion of this court dated date petitioner did not make the at the outset we note that petitioner argues that the period of limitation under sec_6501 has expired on the instant years we disagree the notice_of_deficiency was issued on date which is within the 3-year period set forth in sec_6501 although the charitable_contribution from which the carryover arose was outside of this 3-year period sec_6501 does not foreclose the court from looking to a closed_year to redetermine petitioner's tax_liability for the instant years see 784_f2d_375 fed cir see also angell v commissioner tcmemo_1986_528 affd without published opinion 861_f2d_723 7th cir subject contribution mr stussy made the contribution through the trust which was a grantor_trust at that time even if it later became a split-interest trust petitioner would not be entitled to the charitable deduction carryovers in question as the trust's grantor the code required mr stussy to report its tax_attributes see sec_671 see also sec_1 c income_tax regs one of which pertained to the charitable_contribution it is undisputed that the code gave mr stussy the right to deduct the charitable_contribution subject_to the percentage limitations set forth in sec_170 see sec_170 and b to the extent that these limitations prevented mr stussy from deducting currently any part of the contribution which they did the code gave mr stussy the right to carry over the excess for up to years see sec_170 the code did not give petitioner the right personally to use the excess that remained upon mr stussy's death see also sec_1_170a-10 income_tax regs taxpayer not entitled to deduct the excess charitable_contributions of his or her deceased spouse we conclude that petitioner is not entitled to deduct the carryovers we hold for respondent on this issue respondent also determined that petitioner was liable for an accuracy-related_penalty under sec_6662 for each year because he substantially understated his and income_tax see sec_6662 and his understatement was due to negligence or disregard of rules and regulations see sec_6662 as applicable herein sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence or substantial_understatement petitioner must prove that respondent erred in determining that the accuracy-related_penalty applies to the instant years rule a 290_us_111 see also 925_f2d_348 9th cir affg 92_tc_1 58_tc_757 for and the accuracy-related_penalty was inapplicable if petitioner's understatement did not exceed the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 for this purpose an amount was not understated to the extent it was based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6662 the accuracy-related_penalty was inapplicable for if petitioner was not negligent ie he made a reasonable attempt to comply with the code and was not careless reckless or in intentional disregard of rules or regulations sec_6662 we find that petitioner was not subject_to an accuracy- related penalty in any of the years petitioner's tax_return sec_3 negligence has also been defined as a lack of due care or a failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 disclosed adequately the relevant facts of his treatment of the charitable_contribution carryovers in each of the years we also believe that petitioner made a reasonable attempt to comply with the provisions of the code and that he was not careless reckless or in intentional disregard of rules or regulations we hold for petitioner on this issue in reaching our holdings herein we have considered all arguments made by the parties for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect a concession by respondent decision will be entered under rule
